Name: 2004/483/EC:COMMISSION DECISION of 28 April 2004 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the United Mexican States concerning amendments to Annex I of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks, taking into account the enlargement (notified under document number C(2004) 1566)
 Type: Decision
 Subject Matter: America;  beverages and sugar;  marketing;  European construction;  consumption
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 160/138 COMMISSION DECISION of 28 April 2004 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the United Mexican States concerning amendments to Annex I of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks, taking into account the enlargement (notified under document number C(2004) 1566) (2004/483/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/361/EC of 27 May 1997 concerning the conclusion of an Agreement between the European Community and the United Mexican States on mutual recognition and protection of designations for spirit drinks (1), and in particular Article 4 thereof, Whereas: (1) Taking account of the enlargement, it is necessary to amend Annex I of the Agreement between European Community and the United Mexican States on the mutual. recognition and protection for spirit drinks in order to protect the new spirit terms of the new Member States with effect from 1 May 2004. (2) Therefore, the Community and the United Mexican States have negotiated, in accordance with Article 18 of the above mentioned Agreement, an agreement in the form of an exchange of letters to amend its Annex I. This exchange of letters should therefore be approved. (3) The measures provided for in this Decision are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the United Mexican States amending Annex I of the Agreement between the European Community and the United Mexican States on mutual recognition and protection of designations for spirit drinks is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Commissioner of Agriculture is hereby empowered to sign the exchange of letters in order to bind the Community. Done at Brussels, 28 April 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 152, 11.6.1997, p. 15. ANNEX AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS between the European Community and the United Mexican States concerning amendment of Annex I of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks Brussels, 28 April 2004 Sir, I have the honour to refer to meetings related to technical adaptations which have been held under Article 18 of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks, of 27 May 1997, which provides that the Contracting Parties may, by mutual consent, amend this Agreement. As you are already aware the enlargement of the European Union will take place on 1 May 2004. Therefore, in this context it is necessary to make technical adaptations to Annex I of the above-mentioned Agreement, in order to include the recognition and protection of designations for spirit drinks of the new Member States with a view to be applied by the Parties with effect from 1 May 2004. I have therefore the honour to propose that Annex I to the Agreement between the European Community and the United Mexican States on the mutual, recognition and protection of designations for spirit drinks be replaced by the Annex attached hereto, with effect as of 1 May 2004, subject to the entry into force on the same date of the Treaty of Accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. I should be obliged if you would confirm that your Government is in agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the European Community Franz Fischler Brussels, 28 April 2004 Sir, I have the honour to acknowledge receipt of your letter of 28 April 2004 which reads as follows: "I have the honour to refer to meetings related to technical adaptations which have been held under Article 18 of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks, of 27 May 1997, which provides that the Contracting Parties may, by mutual consent, amend this Agreement. As you are already aware the enlargement of the European Union will take place on 1 May 2004. Therefore, in this context it is necessary to make technical adaptations to Annex I of the above-mentioned Agreement, in order to include the recognition and protection of designations for spirit drinks of the new Member States with a view to be applied by the Parties with effect from 1 May 2004. I have therefore the honour to propose that Annex I to the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks be replaced by the Annex attached hereto, with effect as of 1 May 2004, subject to the entry into force on the same date of the Treaty of Accession to the European Union of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. I should be obliged if you would confirm that your Government is in agreement with the contents of this letter." I have the honour to inform you that the United Mexican States are in agreement with the content of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the United Mexican States Porfirio Alejandro MuÃ ±oz Ledo y Lazo de la Vega "ANNEX 1 to the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks 1. Rum Rhum de la Martinique / Rhum de la Martinique traditionnel Rhum de la Guadeloupe / Rhum de la Guadeloupe traditionnel Rhum de la RÃ ©union / Rhum de la RÃ ©union traditionnel Rhum de la Guyane / Rhum de la Guyane traditionnel Ron de Malaga Ron de Granada Rum da Madeira 2. (a) Whisky Scotch Whisky Irish Whisky Whisky espaÃ ±ol (These designations may be supplemented by the terms "malt" or "grain") 2. (b) Whiskey Irish Whiskey Uisce Beatha Eireannach /Irish Whiskey (These designations may be supplemented by the terms "Pot Still") 3. Grain spirit Eau-de-vie de seigle de marque nationale luxembourgeoise Korn Kornbrand 4. Wine spirit Eau-de-vie de Cognac Eau-de-vie des Charentes Cognac (The designation "Cognac" may be supplemented by the following terms:  Fine  Grande Fine Champagne  Grande Champagne  Petite Champagne  Petite Fine Champagne  Fine Champagne  Borderies  Fins Bois  Bons Bois) Fine Bordeaux Armagnac Bas-Armagnac Haut-Armagnac TÃ ©narÃ ¨se Eau-de-vie de vin de la Marne Eau-de-vie de vin originaire d'Aquitaine Eau-de-vie de vin de Bourgogne Eau-de-vie de vin originaire du Centre-Est Eau-de-vie de vin originaire de Franche-ComtÃ © Eau-de-vie de vin originaire du Bugey Eau-de-vie de vin de Savoie Eau-de-vie de vin originaire des Coteaux de la Loire Eau-de-vie de vin des CÃ ´tes-du-RhÃ ´ne Eau-de-vie de vin originaire de Provence Eau-de-vie de FaugÃ ¨res / FaugÃ ¨res Eau-de-vie de vin originaire du Languedoc Aguardente do Minho Aguardente do Douro Aguardente da Beira Interior Aguardente da Bairrada Aguardente do Oeste Aguardente do Ribatejo Aguardente do Alentejo Aguardente do Algarve 5. Brandy Brandy de Jerez Brandy del PenedÃ ©s Brandy italiano Brandy Ã Ã Ã Ã ¹Ã ºÃ ®Ã  / Brandy of Attica Brandy Ã Ã µÃ »Ã »Ã ¿ÃÃ ¿Ã ½Ã ®Ã Ã ¿Ã / Brandy of the Peloponnese Brandy Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã  / Brandy of Central Greece Deutscher Weinbrand Wachauer Weinbrand Weinbrand DÃ ¼rnstein KarpatskÃ © brandy Ã ¡peciÃ ¡l 6. Grape marc spirit Eau-de-vie de marc de Champagne or Marc de Champagne Eau-de-vie de marc originaire d'Aquitaine Eau-de-vie de marc de Bourgogne Eau-de-vie de marc originaire du Centre-Est Eau-de-vie de marc originaire de Franche-ComtÃ © Eau-de-vie de marc originaire de Bugey Eau-de-vie de marc originaire de Savoie Marc de Bourgogne Marc de Savoie Marc d'Auvergne Eau-de-vie de marc originaire des Coteaux de la Loire Eau-de-vie de marc des CÃ ´tes du RhÃ ´ne Eau-de-vie de marc originaire de Provence Eau-de-vie de marc originaire du Languedoc Marc d'Alsace GewÃ ¼rztraminer Marc de Lorraine Bagaceira do Minho Bagaceira do Douro Bagaceira da Beira Interior Bagaceira da Bairrada Bagaceira do Oeste Bagaceira do Ribatejo Bagaceiro do Alentejo Bagaceira do Algarve Orujo gallego Grappa Grappa di Barolo Grappa piemontese / Grappa del Piemonte Grappa lombarda / Grappa di Lombardia Grappa trentina / Grappa del Trentino Grappa friulana / Grappa del Friuli Grappa veneta / Grappa del Veneto SÃ ¼dtiroler Grappa / Grappa dell'Alto Adige Ã ¤Ã Ã ¹Ã ºÃ ¿Ã Ã ´Ã ¹Ã ¬ Ã Ã Ã ®Ã Ã ·Ã  / Tsikoudia of Crete Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±Ã  / Tsipouro of Macedonia Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ±Ã  / Tsipouro of Thessaly Ã ¤Ã Ã ¯ÃÃ ¿Ã Ã Ã ¿ Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã / Tsipouro of Tyrnavos Ã ¤Ã Ã ¹ÃÃ ¿Ã Ã Ã ¿ Ã ¤Ã Ã Ã ½Ã ±Ã ²Ã ¿Ã / Tsipouro of Tyrnavos Eau-de-vie de marc de marque nationale luxembourgeoise Zivania PÃ ¡linka 7. Fruit spirit SchwarzwÃ ¤lder Kirschwasser SchwarzwÃ ¤lder Himbeergeist SchwarzwÃ ¤lder Mirabellenwasser SchwarzwÃ ¤lder Williamsbirne SchwarzwÃ ¤lder Zwetschgenwasser FrÃ ¤nkisches Zwetschgenwasser FrÃ ¤nkisches Kirschwasser FrÃ ¤nkischer Obstler Mirabelle de Lorraine Kirsch d'Alsace Quetsch d'Alsace Framboise d'Alsace Mirabelle d'Alsace Kirsch de Fougerolles SÃ ¼dtiroler Williams / Williams dell'Alto Adige SÃ ¼dtiroler Aprikot / SÃ ¼dtiroler Marille / Aprikot dell'Alto Adige /Marille dell'Alto Adige SÃ ¼dtiroler Kirsch / Kirsch dell'Alto Adige SÃ ¼dtiroler Zwetschgeler / Zwetschgeler dell'Alto Adige SÃ ¼dtiroler Obstler / Obstler dell'Alto Adige SÃ ¼dtiroler Gravensteiner / Gravensteiner dell'Alto Adige SÃ ¼dtiroler Golden Delicious / Golden Delicious dell'Alto Adige Williams friulano / Williams del Friuli Sliwovitz del Veneto Sliwovitz del Friuli-Venezia Giulia Sliwovitz del Trentino-Alto Adige Distillato di mele trentino / Distillato di mele del Trentino Williams trentino / Williams del Trentino Sliwovitz trentino / Sliwovitz del Trentino Aprikot trentino / Aprikot del Trentino Medronheira do Algarve Medronheira do BuÃ §aco Kirsch Friulano / Kirschwasser Friulano Kirsch Trentino / Kirschwasser Trentino Kirsch Veneto / Kirschwasser Veneto Aguardente de pÃ ªra da LousÃ £ Eau-de-vie de pommes de marque nationale luxembourgeoise Eau-de-vie de poires de marque nationale luxembourgeoise Eau-de-vie de kirsch de marque nationale luxembourgeoise Eau-de-vie de quetsch de marque nationale luxembourgeoise Eau-de-vie de mirabelle de marque nationale luxembourgeoise Eau-de-vie de prunelles de marque nationale luxembourgeoise Wachauer Marillenbrand BoÃ ¡Ã ¡cka Slivovica SzatmÃ ¡ri SzilvapÃ ¡linka KecskemÃ ©ti BarackpÃ ¡linka BÃ ©kÃ ©si SzilvapÃ ¡linka Szabolcsi AlmapÃ ¡linka Slivovice PÃ ¡linka 8. Cider spirit and perry spirit Calvados Calvados du Pays d'Auge Eau-de-vie de cidre de Bretagne Eau-de-vie de poirÃ © de Bretagne Eau-de-vie de cidre de Normandie Eau-de-vie de poirÃ © de Normandie Eau-de-vie de cidre du Maine Aguardiente de sidra de Asturias Eau-de-vie de poirÃ © du Maine 9. Gentian spirit Bayerischer Gebirgsenzian SÃ ¼dtiroler Enzian /Genzians dell'Alto Adige Genziana trentina /Genziana del Trentino 10. Fruit spirit drinks PacharÃ ¡n PacharÃ ¡n navarro 11. Juniper-flavoured spirit drinks Ostriesischer Korngenever GeniÃ ¨vre Flandres Artois Hasseltse jenever Balegemse jenever PÃ ©ket de Wallonie SteinhÃ ¤ger Plymouth Gin Gin de MahÃ ³n Vilniaus DÃ ¾inas SpiÃ ¡skÃ ¡ BoroviÃ ka SlovenskÃ ¡ BoroviÃ ka Juniperus SlovenskÃ ¡ BoroviÃ ka InoveckÃ ¡ BoroviÃ ka LiptovskÃ ¡ BoroviÃ ka 12. Caraway-flavoured spirit drinks Dansk Akvavit / Dansk Aquavit Svensk Aquavit / Svensk Akvavit /Swedish Aquavit 13. Aniseed-flavoured spirit drinks Anis espaÃ ±ol Evoca anisada Cazalla ChinchÃ ³n OjÃ ©n Rute Ã Ã Ã ¶Ã ¿ / Ouzo 14. Liqueur Berliner KÃ ¼mmel Hamburger KÃ ¼mmel MÃ ¼nchener KÃ ¼mmel Chiemseer KlosterlikÃ ¶r Bayerischer KrÃ ¤uterlikÃ ¶r Cassis de Dijon Cassis de Beaufort Irish Cream Palo de Mallorca Ginjinha portuguesa Licor de Singeverga Benediktbeurer KlosterlikÃ ¶r Ettaler KlosterlikÃ ¶r Ratafia de Champagne Ratafia catalana Anis portuguÃ ªs Finnish berry / Finnish fruit liqueur Grossglockner Alpenbitter Mariazeller MagenlikÃ ¶r Mariazeiler Jagasaftl Puchheimer Bitter Puchheimer Schlossgeist Steinfelder Magenbitter Wachauer MarillenlikÃ ¶r JÃ ¤gertee /Jagertee /Jagatee AllaÃ ¾u Ã ¶imelis Ã epkeliu DemÃ ¤novka BylinnÃ ½ LikÃ ©r Polish Cherry KarlovarskÃ ¡ HoÃ kÃ ¡ 15. Spirit drinks Pommeau de Bretagne Pommeau du Maine Pommeau de Normandie Svensk Punsch / Swedish Punch Slivovice 16. Vodka Svensk Vodka / Swedish Vodka Suomalainen Vodka / Finsk Vodka /Vodka of Finland Polska WÃ ³dka / Polish Vodka LaugarÃ ­cio Vodka Originali LietuviÃ ¡ka degtinÃ © WÃ ³dka zioowa z Niziny PÃ ³nocnopodlaskiej aromatyzowana ekstraktem z trawy Ã ¼ubrowej / Herbal Vodka from the North Podlasie Lowland aromatised with an extract of bison grass Latvijas Dzidrais RÃ «gas DegvÃ «ns LB DegvÃ «ns LB Vodka 17. Bitter-tasting spirit drinks RÃ «gas melnais BalzÃ ms / Riga Black Balsam DemÃ ¤novka bylinnÃ ¡ horkÃ ¡"